      Case 4:19-cv-00913-O Document 1 Filed 10/30/19               Page 1 of 13 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


CHRISTIAN GARCIA,                             )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
SANRAJ ENTERPRISES, INC. and                  )
MCCART PROPERTY, LTD.,                        )
                                              )
                       Defendants.            )

                                          COMPLAINT

        COMES NOW, CHRISTIAN GARCIA, by and through the undersigned counsel, and

files this, his Complaint against Defendants, SANRAJ ENTERPRISES, INC. and MCCART

PROPERTY, LTD., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                         JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff, CHRISTIAN GARCIA (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Fort Worth, Texas (Tarrant

County).

        3.     Plaintiff is disabled as defined by the ADA.



                                                  1
     Case 4:19-cv-00913-O Document 1 Filed 10/30/19                   Page 2 of 13 PageID 2



        4.       Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.       Defendant       SANRAJ     ENTERPRISES,         INC.     (hereinafter    “SANRAJ

ENTERPRISES, INC.”) is a Texas company that transacts business in the State of Texas and

within this judicial district.

        8.       Defendant, SANRAJ ENTERPRISES, INC., may be properly served with process

via its registered agent for service, to wit: c/o Jumani A. Shoaib, Registered Agent, 4250 McCart

Avenue, Fort Worth, TX 76115.

        9.       Defendant, MCCART PROPERTY, LTD. (hereinafter “MCCART PROPERTY,

LTD.”), is a Texas limited company that transacts business in the State of Texas and within this

judicial district.

        10.      Defendant, MCCART PROPERTY, LTD., may be properly served with process

via its registered agent for service, to wit: c/o John Cockerham, Registered Agent, 3825 Camp



                                                  2
    Case 4:19-cv-00913-O Document 1 Filed 10/30/19                 Page 3 of 13 PageID 3



Bowie Blvd., Fort Worth, TX 76107.

                                  FACTUAL ALLEGATIONS

       11.     On or about August 7, 2019 Plaintiff was a customer at Corner Food Store, a

business located at 4250 McCart Avenue, Fort Worth, TX 76115 referenced herein as the

“Corner Food Store.”

       12.     SANRAJ ENTERPRISES, INC. is the lessee or sub-lessee of the real property

and improvements that are the subject of this action.

       13.     MCCART PROPERTY, LTD. is the owner or co-owner of the real property and

improvements that the Corner Food Store is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       14.     Plaintiff’s access to the business located at 4250 McCart Avenue, Fort Worth, TX

76115, Tarrant County Property Appraiser’s account number 01866478 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages

and/or accommodations offered therein were denied and/or limited because of his disabilities,

and he will be denied and/or limited in the future unless and until Defendants, SANRAJ

ENTERPRISES, INC. and MCCART PROPERTY, LTD., are compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Corner Food Store and the

Property, including those set forth in this Complaint.

       15.     Plaintiff lives 3 miles from the Corner Food Store and the Property.

       16.     Plaintiff has visited the Corner Food Store and the Property at least once before as

a customer and advocate for the disabled. Plaintiff intends on revisiting the Corner Food Store

and and the Property within six months or sooner, as soon as the barriers to access detailed in

this Complaint are removed and the Corner Food Store and the Property are accessible again.



                                                 3
    Case 4:19-cv-00913-O Document 1 Filed 10/30/19                  Page 4 of 13 PageID 4



The purpose of the revisit is to be a regular customer, to determine if and when the Corner Food

Store and the Property are made accessible, and to maintain standing for this lawsuit for

Advocacy Purposes.

       17.     Plaintiff intends on revisiting the Corner Food Store and the Property to purchase

goods and/or services as a regular customer living in the vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       18.     Plaintiff travelled to the Corner Food Store and the Property as a customer and as

an independent advocate for the disabled, encountered the barriers to access at the Corner Food

Store and the Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the illegal

barriers to access present at the Corner Food Store and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,


                                                 4
    Case 4:19-cv-00913-O Document 1 Filed 10/30/19                  Page 5 of 13 PageID 5



               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).



                                                 5
    Case 4:19-cv-00913-O Document 1 Filed 10/30/19                 Page 6 of 13 PageID 6



       24.     The Corner Food Store is a public accommodation and service establishment.

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     The Corner Food Store must be, but is not, in compliance with the ADA and

ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.      Plaintiff has attempted to, and has to the extent possible, accessed the Corner

Food Store and the Property in his capacity as a customer of the Corner Food Store and the

Property and as an independent advocate for the disabled, but could not fully do so because of

his disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Corner Food Store and the Property that preclude and/or limit his

access to the Corner Food Store and the Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

       31.     Plaintiff intends to visit the Corner Food Store and the Property again within six

months or sooner as a customer and as an independent advocate for the disabled, in order to

utilize all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Corner Food Store and the Property, but will be unable to fully do so



                                                 6
    Case 4:19-cv-00913-O Document 1 Filed 10/30/19                 Page 7 of 13 PageID 7



because of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Corner Food Store and the Property that preclude and/or limit his

access to the Corner Food Store and the Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

       32.     Defendants, SANRAJ ENTERPRISES, INC. and MCCART PROPERTY, LTD.,

have discriminated against Plaintiff (and others with disabilities) by denying his access to, and

full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Corner Food Store and the Property, as prohibited by, and by failing to

remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       33.     Defendants, SANRAJ ENTERPRISES, INC. and MCCART PROPERTY, LTD.,

will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, SANRAJ ENTERPRISES, INC. and MCCART PROPERTY, LTD., are compelled

to remove all physical barriers that exist at the Corner Food Store and the Property, including

those specifically set forth herein, and make the Corner Food Store and the Property accessible to

and usable by Plaintiff and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Corner Food Store and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of the Corner Food Store and the

Property include, but are not limited to:




                                                 7
  Case 4:19-cv-00913-O Document 1 Filed 10/30/19                   Page 8 of 13 PageID 8



ACCESSIBLE ELEMENTS:

    (i)     Near Unit 4244, the accessible parking space is not level due to the presence of an

            accessible ramp in the accessible parking space in violation of Section 502.4 of

            the 2010 ADAAG standards. This violation made it dangerous and difficult for

            Plaintiff to exit and enter their vehicle while parked at the Property.

    (ii)    Near Unit 4244, the accessible curb ramp is improperly protruding into the

            accessible parking space in violation of Section 406.5 of the 2010 ADAAG

            Standards.    This violation made it difficult and dangerous for Plaintiff to

            exit/enter their vehicle.

    (iii)   Near Unit 4244, an accessible parking space is missing a proper identification

            sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

            made it difficult for Plaintiff to locate an accessible parking space.

    (iv)    At least one accessible parking space is not adequately marked and is in violation

            of Section 502.1 of the 2010 ADAAG standards. This violation made it difficult

            for Plaintiff to locate an accessible parking space.

    (v)     Due to a policy of not having parking stops for the parking spaces directly in front

            of the exterior access route coupled with the policy by Boost Mobile (a tenant in

            the Property) to place large signs in the exterior accessible route, vehicles

            routinely pull up all the way to the curb and the "nose" of the vehicle extends into

            the access route causing the exterior access route to routinely have clear widths

            below the minimum thirty-six (36") inch requirement specified by Section 403.5.1

            of the 2010 ADAAG Standards. This violation made it difficult for Plaintiff to




                                              8
Case 4:19-cv-00913-O Document 1 Filed 10/30/19                  Page 9 of 13 PageID 9



           access public features of the Property such as the restroom and the exterior eating

           area.

  (vi)     Due to a policy of not having parking stops for the parking spaces directly in front

           of the exterior access route coupled with the policy by Boost Mobile (a tenant in

           the Property) to place large signs in the exterior accessible route,, vehicles

           routinely pull up all the way to the curb and the "nose" of the vehicle extends into

           the access route as a result, in violation of Section 502.7 of the 2010 ADAAG

           Standards, parking spaces are not properly designed so that parked cars and vans

           cannot obstruct the required clear width of adjacent accessible routes. This

           violation made it difficult for Plaintiff to access public features of the Property

           such as the restroom and the exterior eating area.

  (vii)    Near the Corner Store, the Property has an accessible ramp with a surface slope

           exceeding 1:12 in violation of section 405.4 of the 2010 ADAAG Standards. This

           violation made it difficult and dangerous for Plaintiff to traverse the exterior

           access route and as the accessible ramp provides the closest access to the public

           sidewalk, this barrier makes it dangerous and difficult for Plaintiff to come back

           using public transportation.

  (viii)   Near the Corner Store, the Property has an accessible ramp that has a total vertical

           rise exceeding 6 inches, yet lacks handrails in compliance with section 505 of the

           2010 ADAAG standards, this is a violation of section 405.8 of the 2010 ADAAG

           Standards. This violation made it difficult and dangerous for Plaintiff to traverse

           the exterior access route and as the accessible ramp provides the closest access to




                                            9
   Case 4:19-cv-00913-O Document 1 Filed 10/30/19                    Page 10 of 13 PageID 10



                the public sidewalk, this barrier makes it dangerous and difficult for Plaintiff to

                come back using public transportation.

       (ix)     In the Corner Store, the interior has walking surfaces lacking a 36 (thirty-six) inch

                clear width, due to a policy of placing items in the accessible route, in violation of

                Section 403.5.1 of the 2010 ADAAG standards. This violation made it difficult

                for Plaintiff to properly utilize public features at the Property.

       (x)      In the Corner Store, there are sales and services counters lacking any portion of

                the counter that has a maximum height of 36 (thirty-six) inches from the finished

                floor in violation of Section 904.4 of the 2010 ADAAG standards, all portions of

                the sales and service counter exceed 36 (thirty-six) inches in height from the

                finished floor. This violation made it difficult for Plaintiff to properly transact

                business at the Property.

       (xi)     In the Corner Store, the vertical reach to the self-serve frozen drink and soda

                dispensers exceeds the maximum allowable height of 48 (forty-eight) inches

                above the finish floor or ground in violation of Section 308.3.1 of the ADAAG

                standards. This violation made it difficult for Plaintiff to property utilize public

                features of the Property.

       (xii)    Defendants fail to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       35.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Corner Food Store and

the Property.

       36.      Plaintiff requires an inspection of the Corner Food Store and the Property in order



                                                  10
   Case 4:19-cv-00913-O Document 1 Filed 10/30/19                Page 11 of 13 PageID 11



to determine all of the discriminatory conditions present at the Corner Food Store and the

Property in violation of the ADA.

       37.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       38.     All of the violations alleged herein are readily achievable to modify to bring the

Corner Food Store and the Property into compliance with the ADA.

       39.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Corner Food Store and the Property is readily achievable

because the nature and cost of the modifications are relatively low.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Corner Food Store and the Property is readily achievable

because Defendants, SANRAJ ENTERPRISES, INC. and MCCART PROPERTY, LTD., have

the financial resources to make the necessary modifications.

       41.     Upon information and good faith belief, the Corner Food Store and the Property

have been altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants, SANRAJ ENTERPRISES, INC. and MCCART PROPERTY, LTD., are required to

remove the physical barriers, dangerous conditions and ADA violations that exist at the Corner



                                                11
   Case 4:19-cv-00913-O Document 1 Filed 10/30/19                  Page 12 of 13 PageID 12



Food Store and the Property, including those alleged herein.

       44.    Plaintiff’s requested relief serves the public interest.

       45.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       46.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, SANRAJ ENTERPRISES, INC. and MCCART PROPERTY, LTD.,

pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, SANRAJ

ENTERPRISES, INC. and MCCART PROPERTY, LTD., to modify the Corner Food Store and

the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, SANRAJ ENTERPRISES, INC., in violation of

              the ADA and ADAAG;

       (b)    That the Court find Defendant, MCCART PROPERTY, LTD., in violation of the

              ADA and ADAAG;

       (c)    That the Court issue a permanent injunction enjoining Defendants, SANRAJ

              ENTERPRISES, INC. and MCCART PROPERTY, LTD., from continuing their

              discriminatory practices;

       (d)    That the Court issue an Order requiring Defendants, SANRAJ ENTERPRISES,

              INC. and MCCART PROPERTY, LTD., to (i) remove the physical barriers to

              access and (ii) alter the subject Corner Food Store and the Property to make it

              readily accessible to and useable by individuals with disabilities to the extent



                                                12
Case 4:19-cv-00913-O Document 1 Filed 10/30/19              Page 13 of 13 PageID 13



         required by the ADA;

   (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and

   (f)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: October 30, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro___________________
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                       /s/ Emil Lippe, Jr.______________________
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       CHRISTIAN GARCIA




                                          13
